Citation Nr: 1619704	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-15 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for chronic lumbar strain with degenerative disc disease, lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from October 1954 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had previously requested a hearing, but in response to a hearing clarification letter in April 2016, the Veteran withdrew his request for a hearing.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that the Veteran's most recent VA examination specific to the lumbar spine was conducted in November 2011, nearly five years ago.  The Veteran has asserted in written statements that his condition has worsened since then.  For example, in his June 2012 notice of disagreement the Veteran stated his spine has continued to deteriorate.  In a December 2014 statement, the Veteran's representative argued that the most recent examination was too stale for evaluative purposes and does not provide a basis for a comprehensive and accurate rating.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  

There is an indication that the Veteran may be receiving Social Security Administration (SSA) disability insurance benefits.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that the VA's duty to assist specifically included requesting information from other Federal departments.  Moreover, the Court has held that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records if it can be determined that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and upon remand the AOJ should request the Veteran's SSA records, if available.  See Golz, 590 F.3d at 1321.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and obtain all records related to a claim of the Veteran for disability benefits including any decision or determination document.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected chronic lumbar strain with degenerative disc disease, lumbar spine.  The entire claims folder should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should describe the Veteran's disability in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the disabilities.  A complete rationale for all opinions must be provided.

3.  Thereafter, re-adjudicate the claim of entitlement to an increased disability rating in excess of 10 percent for service-connected chronic lumbar strain with degenerative disc disease, lumbar spine.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




